Citation Nr: 0627921	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by hypoglycemia, with liver and pancreas 
involvement, to include as due to exposure to toxic 
chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1972.

By rating action dated in June 1980, the Regional Office (RO) 
denied the veteran's claim for service connection for a 
disability manifested by hypoglycemia, with involvement of 
the liver and pancreas.  He was notified of this decision and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not received.  He subsequently sought 
to reopen his claim, but was informed by a letter dated in 
December 2002 that the evidence was not new and material, and 
his claim for service connection for a disability manifested 
by hypoglycemia, with involvement of the liver and pancreas 
remained denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VA sent 
the veteran a VCAA letter in November 2004.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims  held that the 
VCAA required that the VA must notify a claimant of the 
information and evidence necessary to reopen a claim and of 
the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant, in this case, service connection.  The VCAA 
notice sent to the veteran in November 2004 clearly failed to 
provide the requisite information.  

While the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection, as outlined by the Court in 
Dingess.  The VCAA notice must also comply 
with the requirements set out in Kent.  In 
this regard, the VCAA notice letter must 
include identification of the deficiency 
in evidence present at the time of the 
June 1980 denial.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case must include the regulations 
regarding the submission of new and 
material evidence, if appropriate.  The 
case should then be returned to the Board 
for further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


